DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5-10, 12-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1, 10, and 16, the closest prior arts, Toyoda et al. (US Patent No. 7,910,513) reference discloses the claimed surface comprising a photocatalyst and method for affixing a photocatalyst to a surface (Figures 1, 2, 3, 5, numerals 4 – photocatalyst and 3- resin or rubber and Column 7, Lines 34-61 and Column 11, 15-66 – fluorocarbon resin is used for dispersion, such fluorocarbon resins PTFE, PEA and FEP can be used in a form of enamel paint (which is oil-based paint)) except for the photocatalyst comprising TiO2-ZnO, TiO2- Bi2O3, TiO2-CuO, TiO2-CuO-Gr, TiO2-ZnO-Bi2O3 or TiO2-ZnO-Bi2O3-Gr nanofiber or nanohair and that the oil based paint is an alkyd resin paint. Leung et al. (US 2015/0266013 A1) reference discloses photocatalyst comprising TiO2/ZnO/Bi2O3, TiO2/Bi2O3 nanofibers comprising a polymer coating and a substrate is transparent to light and permeable to gas and preferably the substrate is flexible such as nylon (Paragraphs [0008], [0024],[0026], [0011], and [0012]). Sugihara (US 2004/0024108 A1) discloses that in paints employing ultraviolet radiation type photocatalysts, unusable organic binders such as acrylic resin, epoxy resin, polyester resin, melamine resin, urethane resin, and alkyd resin can be employed successfully to prevent deterioration due to the photocatalystic function (Paragraph [0088]). There is no motivation/suggestion to modify/combine the above teachings to come up with the claimed oil-based alkyd resin paint can be important to provide the instantly claimed surface including the nanofiber or nanohair affixed 
Claims 3, and 5-9 directly or indirectly depend on Claim 1.
Claims 12-15 directly depend on Claim 10.
Claims 17-23 directly or indirectly depend on Claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/HUY TRAM NGUYEN/Examiner, Art Unit 1774